DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102a(2) as being anticipated by Kim et al. (US 2019/0265938).
Referring to Claim 1, Kim teaches a communication method, comprising:
establishing, by a first device, a communication connection with a second device (see connecting steps 501 and 503 between 100 and 200 in fig. 5); 
performing, by the first device, an authentication processing with the second device to obtain an authentication result (see authentication steps 509, 511, and 513 in fig. 5); and
performing, by the first device, a voice-based data interaction with the second device if the authentication result is that an authentication is successful (see paragraph 83 which shows a voice utterance to unlock a screen that is done after the devices are already connected).

Claim 15 has similar limitations as claim 1.
Referring to Claims 2, 9, and 16, Kim also teaches disconnecting, by the first device, the communication connection with the second device when at least one of the first device and the second device satisfies a first condition; wherein the first condition comprises at least one of the following:
power off, switching to a Bluetooth off state, receiving a disconnection instruction input from a user (see 1020 of fig. 10 which shows a “Disconnect” function that can be selected by a user as described in paragraph 88).
Referring to Claims 3, 10, and 17, Kim also teaches establishing, by a first device, a communication connection with a second device comprises: establishing, by the first device, the communication connection with the second device, according to manufacturer identification information broadcast by the second device (paragraph 41 showing the broadcast signal including the name of the device) and protocol version identification supported by the second device (paragraph 41 showing OS information which is known in the art to include protocol information).
Referring to Claims 4, 11, and 18 Kim also teaches the communication connection is established on a radio frequency communication (RFCOMM) link (paragraph 36 where Bluetooth is a form of RF communication).
Referring to Claims 5, 12, and 19, Kim also teaches the first device having an ability to connect to the Internet (see device 1101 of fig. 11 connected to second network 1199 which has access to the Internet as shown in paragraph 110), and the 
Referring to Claims 6, 13, and 20, Kim also teaches before the performing, by the first device, an authentication processing with the second device to obtain an authentication result, the method further comprises: establishing, by the first device, the communication connection with a server in a cloud (see connection 401 from device 100 to cloud server 300 and paragraph 113 which shows cloud computing); and
the performing, by the first device, an authentication processing with the second device to obtain an authentication result comprises: performing, by the first device, the authentication processing with the second device through the server to obtain the authentication result (see fig. 4 where all authentication between devices 100 and 200 occur by way of server 300).
Referring to Claims 7 and 14, Kim also teaches the communication connection as a Bluetooth connection (paragraph 36).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claims 15-20 claim 
Functional descriptive material may be statutory if it resides in a “computer readable medium or computer-readable medium”; however, the specification does not describe a computer readable medium. The scope of claims 15-20 encompass products that are not necessarily computer readable, and thus NOT able to impart any functionality of the recited program. The examiner suggests:
Adding the word, non-transitory.
Note:
“A transitory, propagation signal… is not a “process, machine, manufacture, or composition of matter.” Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. 101; thus, such signal cannot be patentable subject matter.” (In re Nuijten, 84 USPQ2d 1495 (Fed. Cir. 2007).
Should the full scope of the claim as properly read in light of the disclosure encompass non-statutory subject matter such as “signal”, the claim as a whole would be non-transitory. Should the applicant’s specification define or exemplify the computer readable medium or memory (or whatever language applicant chooses to recite a computer readable medium equivalent) as statutory tangible products such as a hard drive, ROM, RAM, etc. as well as a non-statutory entity such as a “signal”, “carrier wave”, or transmission medium”, the examiner suggests amending the claim to include the disclosed tangible computer readable storage media, while at the same time excluding the intangible transitory media such as signals, carrier waves, etc.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE YUN/           Primary Examiner, Art Unit 2648